Citation Nr: 1220951	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  07-32 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to October 30, 2006, and to a rating in excess of 30 percent thereafter, for status-post eminectomy for subluxation of left temporomandibular joint.

2.  Entitlement to a rating in excess of 10 percent prior to October 30, 2006, and to a rating in excess of 30 percent thereafter, for degenerative joint disease of the right shoulder.

3.  Entitlement to a rating in excess of 30 percent for a depressive disorder.



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from July 1978 to June 1986.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The record shows that in January 2011 the Social Security Administration (SSA) granted the Veteran disability benefits.  The medical records used by SSA in making the determination have not been requested and are not of record.  These records are relevant to the Veteran's claims and should be obtained and considered.  38 C.F.R. § 3.159(c)(2).

The Veteran underwent VA hospitalization for psychiatric treatment in October 2010.  Records of this treatment were associated with the Veteran's claims file subsequent to the most recent supplemental statement of the case (SSOC) in June 2011, and prior to certification of the Veteran's appeal to the Board.  The agency of original jurisdiction must issue the Veteran an SSOC which shows consideration of this relevant evidence.

The Veteran's updated VA medical records should be obtained.

During the pendency of the Veteran's claims the ratings for his left temporomandibular joint and for his right shoulder disabilities were increased from 10 percent to 30 percent.  The 30 percent ratings were made effective from October 30, 2006.  The Board notes that the statement received from the Veteran on October 30, 2006, was not the claim that initiated this appeal.  The claim that initiated this appeal was received by VA on May 18, 2006.  The AMC should consider whether the Veteran's 30 percent ratings for his left temporomandibular joint and for his right shoulder disabilities should be made effective from May 18, 2006.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical records dated from July 2010 to present. 

2.  Request from SSA all records related to the Veteran's award of disability benefits, including all medical and vocational records. 

3.  Consider whether the assignment of the Veteran's 30 percent ratings for his left temporomandibular joint and for his right shoulder disabilities should be made effective from May 18, 2006.

4.  Upon completion of the above requested development, reconsider the Veteran's claims.  The Veteran should be provided an SSOC that includes review of all evidence received since the June 2011 SSOC. 

The appellant has the right to submit additional evidence and/or argument on all of the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


